 


109 HR 4039 IH: To amend title XVIII of the Social Security Act to provide for an exception to the reduction in unused medical residency positions for small family practice residency programs under the Medicare Program.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4039 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for an exception to the reduction in unused medical residency positions for small family practice residency programs under the Medicare Program. 
 
 
1.Exception to the medicare reduction in unused medical residency positions for small family practice residency programs 
(a)In generalSection 1886(h)(7)(A)(i) of the Social Security Act (42 U.S.C. 1395ww(h)(7)(A)(i)) is amended— 
(1)in subclause (I), by striking subclause (II) and inserting subclauses (II) and (III); and 
(2)by adding at the end the following new subclause: 
 
(III)Exception for small family practice residency programsThis subparagraph shall not apply to a hospital located in a rural area (as defined in subsection (d)(2)(D)(ii)) or a hospital located in an urban area that is not a large urban area (as defined for purposes of subsection (d)) with an osteopathic or allopathic family practice program where the number of residents included in the otherwise applicable resident limit does not exceed 20.. 
(b)Budget neutralityTo the extent that payments for direct graduate medical education costs under subsection (h) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) and for the indirect medical education cost adjustment under subsection (d)(5)(B) of such section are increased as a result of the amendments made by subsection (a), the Secretary of Health and Human Services shall reduce the standardized amount calculated pursuant to subsection (d) of such section in such amount so that the aggregate expenditures under title XVIII of such Act are not increased as a result of such amendments. 
(c)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 422 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
